OPINION
McDONALD, Chief Justice.
Appellant appealed by petition for writ of error from judgment of the trial court decreeing managing and possessory conser-vatorship of a minor child on November 2, 1984, and filed an affidavit of inability to give cost bond in lieu of cost bond on February 15,1985. Such affidavit was contested by controverting affidavit filed on February 22, 1985. The trial court did not rule on the contest. Thus pursuant to Rule 355(e) TRCP and Rule 363 TRCP the writ of error was perfected on March 4, 1985. Appellant tendered transcript to this court on May 15, 1985, more than 60 days after March 4, 1985, as required by Rule 386 TRCP.
Appellee has filed motion for affirmance on certificate of the judgment appealed from pursuant to Rule 387 TRCP.
The motion is granted.
The judgment sought to be appealed from by appellant’s petition on writ of error is AFFIRMED on certificate.